91 F.3d 129
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Craig Sanders BOONE, Plaintiff--Appellant,v.Franklin FREEMAN, Secretary DOC;  Harry L. Allsbrook;  Q.Rehner;  Captain Hardy;  Acree, c/o;  Patton, c/o;Lieutenant Bobbit;  Sergeant Gregory;  K. Moore, Sergeant;J. Porter, c/o;  Arrington, c/o;  Hill, c/o;  Jones, c/o;Lpn Schultz, c/o;  Lpn Lynch, c/o;  Doctor Brown;  M.Aleshire, c/o;  Collie, c/o;  Justice, c/o;  Pilgreen, c/o,Defendants--Appellees.
No. 96-6169.
United States Court of Appeals, Fourth Circuit.
Submitted June 20, 1996.Decided July 1, 1996.

Craig Sanders Boone, Appellant Pro Se.  Mark John Pletzke, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. § 1983 (1988) complaint.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Boone v. Freeman, No. CA-94-840-CRT-BO (E.D.N.C. Dec. 14, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.